COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Douglas Elliman Realty, LLC v. Griffin Partners III-520/2017 L.P. as
                          successor in interest to DLF/GP 520 Post Oak, LLC PFP 520 Post
                          Oak, Inc. and 520 Partners, Ltd.

Appellate case number:    01-21-00083-CV

Trial court case number: 2020-03683

Trial court:              157th District Court of Harris County

        Appellant, Douglas Elliman Realty, LLC, filed a notice of interlocutory appeal of the trial
court’s order denying its special appearance. See TEX. CIV. PRAC. & REM. CODE § 51.014(a)(7).
Appellant then filed a motion to stay “the underlying lawsuit in its entirety” as to all defendants,
including all pretrial proceedings and discovery, “to avoid the extraordinary time and expense”
of what it alleges “undisputedly will be extensive discovery and pretrial proceedings.” See id.
51.014(b), (c); TEX. R. APP. P. 29.3.
       We grant Appellant’s motion. All pretrial proceedings, including discovery, as to all
defendants in Cause No. 2020-03683 in the 157th District Court of Harris County, Texas are
stayed pending disposition of appellant’s interlocutory appeal or further order of this Court.
       It is so ORDERED.

Judge’s signature: _________/s/ Veronica Rivas-Molloy________________
                               Acting individually 


Date: March 11, 2021